DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 21-40 are objected to because of the following informality:
	Claim 21 is objected to because of the informality in the recitation "(i) in a first thermal process stage (i)" in line 10.  Examiner suggests changing the recitation to “(i) in a first thermal process stage,”.  All claims which depend on clam 21 are objected by virtue of dependency.  Appropriate correction is required.
	Claim 35 is objected to because of the informality in the recitation "(i) in a first thermal process stage (i)" in line 13.  Examiner suggests changing the recitation to “(i) in the first thermal process stage,”.  All claims which depend on clam 35 are objected by virtue of dependency.  Appropriate correction is required.
	Claim 35 is objected to because of the informality in the recitation "(ii) in a second thermal process stage (ii)" in line 16.  Examiner suggests changing the recitation to "(ii) in the second thermal process stage,”.  All claims which depend on clam 35 are objected by virtue of dependency.  Appropriate correction is required.
	Claim 38 is objected to because of the informality in the recitation “according to claim 27” in line 1.  Examiner suggests changing the recitation to “according to claim 37”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 21 recites multiple “in particular a (the) SiC precursorsol", which has been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  For the purpose of office action, the recitation will be treated as if it recites “which is a (the) SiC precursorsol”.  All claims which depend on clam 21 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 21 recites “in particular 300 to 1800 °C, preferably 800 to 1000 °C" in lines 12-13, which has been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  All claims which depend on clam 21 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 21 recites “in particular 1800 to 2200 °C" in line 17, which has been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  All claims which depend on clam 21 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 22 recites “Method” in line 1.  It is unclear whether the claimed “Method” is identical to or a different feature from the claimed “a method” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “The method”.  Appropriate correction is required.
	Claim 23 recites “Method” in line 1.  It is unclear whether the claimed “Method” is identical to or a different feature from the claimed “a method” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “The method”.  Appropriate correction is required.
	Claim 23 recites “in particular the SiC precursorsol" in line 3, which has been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  For the purpose of office action, the recitation will be treated as if it recites “which is the SiC precursorsol”.  All claims which depend on clam 21 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 24 recites “Method” in line 1.  It is unclear whether the claimed “Method” is identical to or a different feature from the claimed “a method” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “The method”.  Appropriate correction is required.
	Claim 24 recites “in process stage (i)” in lines 1-2.  It is unclear whether the claimed “in process stage (i)” is identical to or a different feature from the claimed “in a first thermal process stage (i)” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “in the first thermal process stage (i)”.  Appropriate correction is required.
	Claim 24 recites “…the SiC precursorsol…" in line 3, which has been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  For the purpose of office action, the recitation will be treated as if it recites “, which is the SiC precursorsol,”.  Appropriate correction is required.
	Claim 24 recites “the gas phase” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a gas phase”.  Appropriate correction is required.
	Claim 24 recites “the temperature treatment” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a temperature treatment”.  Appropriate correction is required.
	Claim 25 recites “Method” in line 1.  It is unclear whether the claimed “Method” is identical to or a different feature from the claimed “a method” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “The method”.  All claims which depend on clam 25 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 25 recites “in process stage (i)” in lines 1-2.  It is unclear whether the claimed “in process stage (i)” is identical to or a different feature from the claimed “in a first thermal process stage (i)” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “in the first thermal process stage (i)”.  All claims which depend on clam 25 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 25 recites “…the SiC precursorsol…" in line 2, which has been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  For the purpose of office action, the recitation will be treated as if it recites “, which is the SiC precursorsol,”.  All claims which depend on clam 25 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 26 recites “Method” in line 1.  It is unclear whether the claimed “Method” is identical to or a different feature from the claimed “a method” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “The method”.  Appropriate correction is required.
	Claim 26 recites “in process stage (ii)” in lines 1-2.  It is unclear whether the claimed “in process stage (ii)” is identical to or a different feature from the claimed “in a second thermal process stage (ii)” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “in the second thermal process stage (ii)”.  Appropriate correction is required.
	Claim 26 recites “in process stage (i)” in line 2.  It is unclear whether the claimed “in process stage (i)” is identical to or a different feature from the claimed “in a first thermal process stage (i)” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “in the first thermal process stage (i)”.  All claims which depend on clam 25 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 27 recites “Method” in line 1.  It is unclear whether the claimed “Method” is identical to or a different feature from the claimed “a method” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “The method”.  Appropriate correction is required.
	Claim 28 recites “Method” in line 1.  It is unclear whether the claimed “Method” is identical to or a different feature from the claimed “a method” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “The method”.  Appropriate correction is required.
	Claim 28 recites “…the SiC precursorsol…" in lines 2-3, which has been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  For the purpose of office action, the recitation will be treated as if it recites “, which is the SiC precursorsol,”.  Appropriate correction is required.
	Claim 28 recites “in particular as an homogeneous layer" in line 3, which has been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  For the purpose of office action, the recitation will be treated as if it recites “, which is a homogeneous layer,”.  Appropriate correction is required.
	Claim 29 recites “Method” in line 1.  It is unclear whether the claimed “Method” is identical to or a different feature from the claimed “a method” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “The method”.  Appropriate correction is required.
	Claim 29 recites “in method step (a)” in line 1-2.  It is unclear whether the claimed “in method step (a)” is identical to or a different feature from the claimed “(a) in a first method step” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “in the first method step”.  Appropriate correction is required.
	Claim 29 recites “…the SiC precursorsol…" in line 2, which has been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  For the purpose of office action, the recitation will be treated as if it recites “, which is the SiC precursorsol,”.  Appropriate correction is required.
	Claim 30 recites “Method” in line 1.  It is unclear whether the claimed “Method” is identical to or a different feature from the claimed “a method” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “The method”.  Appropriate correction is required.
	Claim 30 recites “in method step (a)” in line 1-2.  It is unclear whether the claimed “in method step (a)” is identical to or a different feature from the claimed “(a) in a first method step” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “in the first method step”.  Appropriate correction is required.
	Claim 30 recites “…the SiC precursorsol…" in line 2, which has been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  For the purpose of office action, the recitation will be treated as if it recites “, which is the SiC precursorsol,”.  Appropriate correction is required.
	Claim 31 recites “Method” in line 1.  It is unclear whether the claimed “Method” is identical to or a different feature from the claimed “a method” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “The method”.  Appropriate correction is required.
	Claim 31 recites “the material” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a material”.  Appropriate correction is required.
	Claim 32 recites “Method” in line 1.  It is unclear whether the claimed “Method” is identical to or a different feature from the claimed “a method” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “The method”.  Appropriate correction is required.
	Claim 33 recites “Method” in line 1.  It is unclear whether the claimed “Method” is identical to or a different feature from the claimed “a method” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “The method”.  Appropriate correction is required.
	Claim 33 recites “the thermal treatment” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this office action, the recitation will be treated as if it recites “a thermal treatment”.  Appropriate correction is required.
	Claim 34 recites “a method” in line 1.  It is unclear whether the claimed “a method” is identical to or a different feature from the claimed “a method” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “the method”.  Appropriate correction is required.
	Claim 34 recites “a silicon carbide layer” in line 2.  It is unclear whether the claimed “a silicon carbide layer” is identical to or a different feature from the claimed “a silicon carbide layer” in line 2.  For the purpose of office action, the recitation will be treated as if it recites “the method”.  Appropriate correction is required.
	Claim 35 recites “in particular an intermediate band solar cell having a layered structure with at least one, thin, nitrogen-free layer comprising silicon carbide" in lines 1-3, which has been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  All claims which depend on clam 35 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 35 recites “a method” in line 3.  It is unclear whether the claimed “a method” is identical to or a different feature from the claimed “a method” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “the method”.  All claims which depend on clam 35 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 35 recites “(a) in a first method step” in line 5.  It is unclear whether the claimed “(a) in a first method step” is identical to or a different feature from the claimed “(a) in a first method step” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “(a) in the first method step”.  All claims which depend on clam 35 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 35 recites “a liquid carbon- and silicon-containing solution or dispersion” in lines 5-6.  It is unclear whether the claimed “a liquid carbon- and silicon-containing solution or dispersion” is identical to or a different feature from the claimed “a liquid carbon- and silicon-containing solution or dispersion” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “the liquid carbon- and silicon-containing solution or dispersion”.  All claims which depend on clam 35 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 35 recites “a SiC precursorsol” in line 6.  It is unclear whether the claimed “a SiC precursorsol” is identical to or a different feature from the claimed “a SiC precursorsol” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “the SiC precursorsol”.  All claims which depend on clam 35 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 35 recites multiple “in particular a (the) SiC precursorsol", which has been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  For the purpose of office action, the recitation will be treated as if it recites “which is the SiC precursorsol”.  All claims which depend on clam 35 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 35 recites “(b) in a second method step” in line 8.  It is unclear whether the claimed “(b) in a second method step” is identical to or a different feature from the claimed “(b) in a second method step” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “(b) in the second method step”.  All claims which depend on clam 35 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 35 recites “a multi-stage thermal treatment” in lines 11-12.  It is unclear whether the claimed “a multi-stage thermal treatment” is identical to or a different feature from the claimed “a multi-stage thermal treatment” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “the multi-stage thermal treatment”.  All claims which depend on clam 35 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 35 recites “(i) in a first thermal process stage” in line 13.  It is unclear whether the claimed “(i) in a first thermal process stage” is identical to or a different feature from the claimed “(i) in a first thermal process stage” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “(i) in the first thermal process stage”.  All claims which depend on clam 35 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 35 recites “(ii) in a second thermal process stage” in line 13.  It is unclear whether the claimed “(ii) in a second thermal process stage” is identical to or a different feature from the claimed “(ii) in a second thermal process stage” in claim 21.  For the purpose of office action, the recitation will be treated as if it recites “(ii) in the second thermal process stage”.  All claims which depend on clam 35 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 36 recites “Method” in line 1.  It is unclear whether the claimed “Method” is identical to or a different feature from the claimed “a method” in claim 21.  And, it is unclear whether the claimed “Method” is identical to or a different feature from the claimed “Method” in claim 35.  Appropriate correction is required.
	Claim 36 recites “in method step (a)” in lines 1-2.  It is unclear whether the claimed “in method step (a)” is identical to or a different feature from the claimed “(a) in a first method step” in claim 21.  And, it is unclear whether the claimed “in method step (a)” is identical to or a different feature from the claimed “(a) in a first method step” in claim 35.  Appropriate correction is required.
	Claim 36 recites “(the SiC precursorsol)” in line 2, which has been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  For the purpose of office action, the recitation will be treated as if it recites “, which is the SiC precursorsol,”.  Appropriate correction is required.
	Claim 37 recites “Method” in line 1.  It is unclear whether the claimed “Method” is identical to or a different feature from the claimed “a method” in claim 21.  And, it is unclear whether the claimed “Method” is identical to or a different feature from the claimed “Method” in claim 35.  Appropriate correction is required.
	Claim 38 recites “Method” in line 1.  It is unclear whether the claimed “Method” is identical to or a different feature from the claimed “a method” in claim 21.  And, it is unclear whether the claimed “Method” is identical to or a different feature from the claimed “Method” in claim 35.  Appropriate correction is required.
	Claim 39 recites “Method” in line 1.  It is unclear whether the claimed “Method” is identical to or a different feature from the claimed “a method” in claim 21.  And, it is unclear whether the claimed “Method” is identical to or a different feature from the claimed “Method” in claim 35.  Appropriate correction is required.
	Claim 39 recites “preferably n-doped, in particular by nitrogen and/or phosphorus" in line 2, which has been held to be indefinite because the intended scope of the claim is unclear.  It is not clear whether the claimed narrower range is a limitation.  Appropriate correction is required.
	Claim 40 recites “An intermediate band solar cell” in line 1.  It is unclear whether the claimed “An intermediate band solar cell” is identical to or a different feature from the claimed “an intermediate band solar cell” in claim 35.  For the purpose of office action, the recitation will be treated as if it recites “The intermediate band solar cell”.  Appropriate correction is required.
	Claim 40 recites “at least one layer” in line 2.  It is unclear whether the claimed “at least one layer” is identical to or a different feature from the claimed “at least one, thin, nitrogen-free layer” in claim 35.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 34 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RATHI (US 20090197086 A1).
	Regarding claim 34, RATHI teaches a silicon carbide layer (see the nitrogen-free silicon carbide ARC layer) (see [0031]), produced by a method according to claim 21 (Regarding the method limitation in claim 21, the method limitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-9]. See also In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).), wherein the silicon carbide layer consists of a silicon carbide layer selected from the group consisting of a SiC layer and a 3C-SiC layer, wherein, the silicon carbide layer or wafer is completely nitrogen-free (see the nitrogen-free silicon carbide ARC layer) (see [0031]).  
	Regarding claim 40, RATHI teaches an intermediate band solar cell (Applicant is reminded that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction (see MPEP § 2111.02 II).  As such, the preamble of claim 40 is not given patentable weight in the claim), produced according to claim 35 (Regarding the method limitation in claim 35, the method limitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-9]. See also In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).), including a SiC layer or wafer with at least one layer comprising silicon carbide, preferably 3C-SiC, wherein, the at least one layer is completely free of nitrogen (see the nitrogen-free silicon carbide ARC layer) (see [0031]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726